DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specifications in page 1, refers to the claims. The specification should refrain from referring to the claims as it should be appreciated that the scope of the claims may change during prosecution. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-8, 11-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (NPL: “Fully mechanised installation of high-tensile chain-link mesh for surface support tunnels”).
With regards to claim 1 and 8, Coates et al. discloses a method of mounting a roll of protective mesh material (figure 1) to an underground rock drilling machine comprising at least one drilling boom (figures 6-7), the method including at least the following steps; inserting a first end of a first bar (first bar can be seen on figure 6-7) from a first lateral side of the roll of protective mesh material into a center of the roll of protective mesh material (figure 6-7); fastening the first bar directly or indirectly to the drilling boom (figure 6-7); inserting a first end of a second bar from a second lateral side of the roll of protective mesh material opposite the first lateral side into the center of the roll of protective mesh material (second bar at second end on figure 6-7); fastening the second bar directly or indirectly to the drilling boom in a location that is spaced apart from the first bar (figure 6-7); securing the roll of protective mesh material (10) against autonomous unrolling (170, lines 1-5; “system to tighten the mesh”). Coates et al. discloses the invention substantially as claimed. However, Coates et al. is silent about wherein for securing the roll of protective mesh material against autonomous unrolling, the roll of protective mesh material is tensioned by applying a pressure to at least one of the lateral sides of the roll of protective mesh material or wherein in order to secure the roll of protective mesh material against autonomous unrolling, the roll of protective mesh material mounted to the drilling boom is tilted in such a way that the protective mesh material of the roll of protective mesh material rests on a left side of the drilling boom or on a right side of the drilling boom. Examiner takes Official Notice that it is conventional and within the level of one skilled in the art to modify the method of Coates et al. to include the steps of applying a pressure to at least one lateral side of the roll (e.g. to tighten or loosen the mesh with the system in page 170 located at the ends of the roll) and/or to tilt the troll to rest onto a side of the drilling boom to apply a pressure to the roll to prevent unrolling. Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Coates et al. to include the steps of securing the roll as claimed, properly installed a high tensile mesh. 
As to claim 3, Coates et al. discloses wherein the roll of protective mesh material is secured against autonomous unrolling by a movement mechanism (page 170, lines 1-5) of the underground rock drilling machine , which is normally applied for moving a drill (page 170, “the mesh handler was fitted on a twin-boom”).
As to claim 4, Coates et al. discloses wherein, in order to secure the roll of protective mesh material  by tensioning the roll of protective mesh material, the movement mechanism (page 170, line 1-5) is actuated in a direction that is at least substantially parallel to an unrolling axis of the roll of protective mesh material (figure 6-7).
As to claim 7, Coates et al. discloses wherein, when the drilling boom is lifted and not tilted, the roll of protective mesh material which is mounted to the drilling boom by the first bar and by the second bar is suspended on the left side of the drilling boom or on the right side of the drilling boom (figures 6-7; boom can move to both right/left side of the drilling boom).
As to claim 11, Coates discloses a method for attaching protective mesh material to a rock surface, in which the protective mesh material is mounted to a first drilling boom, of an underground rock drilling machine (figure 6-7), according to the mounting method of claim 1, wherein in a method step, the first drilling boom with the rolled-up protective mesh material is moved towards the rock surface and is at least substantially aligned with the rock surface, wherein in a further method step a freely suspended end of the protective mesh material is pinned to the rock surface by a pinning device of a second boom of the underground rock drilling machine, wherein in another further method step the protective mesh material is unrolled by moving the first drilling boom along the rock surface in an unrolling direction at least substantially perpendicularly to an unrolling axis of the rolled-up protective mesh material, and wherein in an additional further method step), the pinning device attaches the unrolled protective mesh material to the rock surface at specific distances along the unrolling direction (figures 6-7; page 169-170; “the mesh handler with the mesh roll is mounted on one boom and the drill/bolter mounted on the other boom”; “The mesh handler (figure 6) can grab the rolled mesh and can unroll it along the tunnel walls… the second boom of the jumbo can pin the mesh to the rock”).
As to claim 12, Coates discloses wherein the protective mesh material is additionally anchored to the rock surface by cohesively joining anchors using the pinning device of the second boom (figures 6-7; page 169-170).
As to claim 13, Coates et al. discloses a mounting device, which is configured to mount a roll of protective mesh material (10) to a drilling boom (1I, 16) of an underground rock drilling machine (12), according to the method of claim 1, with at least a first bar and a second bar (figure 6-7), wherein each bar comprises a section that is adapted to be inserted into a center of the roll of protective mesh material (figure 6-7) and to bear a weight of at least 100 kg when the bars are used to lift the roll of protective mesh material (implicit in view of the density of the mesh in table 1, page 166, and the width of the roll given in page 170).
As to claims 14-15 and 19, Coates et al. discloses the invention substantially as claimed. However, Coates et al. is silent about wherein at least the second bar comprises at least one bend of at least 60 degrees or wherein the at least one second bar comprises a total bending of more than 90 degrees; and/or wherein at least the first bar has an L-shape. It would have been obvious to one of ordinary skill in the art at the time the inventio was filed to modify the second bar to include bends as claimed, since such a modification would have involved a mere change in the shape of a component. A change in the shape is generally recognized as being within the level of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to claim 16-17, Coates et al. discloses wherein at least the second bar comprises a second end that extends at least substantially parallel to the section of the second bar which is adapted to be inserted into a center of the roll of protective mesh material (figures 6-7); and wherein the second end of at least the second bar and the section of the second bar which is adapted to be inserted into a center of the roll of protective mesh material point into at least substantially identical directions (figure 6-7).
As to claim 18, Coates et al. discloses wherein at least the second bar comprises a fastening unit (figure 6-7), which is adapted to captively mount the second bar to the drilling boom via a centralizer of the drilling boom (figure 6-7).
As to claim 21, Coates et al. discloses wherein the sections of the bars which are configured to be inserted into the center of the roll of protective mesh material have a total length, parallel to an unrolling axis (3d) of the roll of protective mesh material (figure 6-7). Coates et al. discloses the invention substantially as claimed. However, Coates et al. is silent about wherein the sections of the bars which are configured to be inserted into the center of the roll of protective mesh material have a total length of less than 40 % of a maximal extension of the roll of protective mesh material, parallel to an unrolling axis of the roll of protective mesh material. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the total length of the roll, since such a modification would have involved a mere change in size of a component. A change in the size is generally recognized as being within the level of one skilled in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 22, Coates et al. discloses the invention substantially as claimed. However, Coates et al. is silent about a third bar, which has an at least approximately straight shape and which is configured to be inserted into the center of the roll of protective mesh material in between the at least two bars. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a third bar as claimed, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case one skilled in the art would include a third bar between the first and second for example to extend the bar length if needed. 
Allowable Subject Matter
Claims 5-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678